DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1-20 are pending. 
This is a final rejection with respect to Applicant’ filed amendments on 8/8/2022. 


Response to Arguments

35 USC 101
Applicant's arguments filed 8/8/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 






	Applicant argues on pages 13-14, 16, 19 

	Support for this amendment can be found in FIG. 9 and paragraphs 0028, 0086, 0090 and 0092 of the subject application, for example. Applicant submits that the added limitations constitute improvements in the technical field of electronic calendaring, by providing new functionality enabling a meeting requester to visualize different predetermined levels of participant probability for various candidate timeslots. Moreover, claim 1 as amended enables the selective display of importance settings of invitees based on whether the importance settings of the invitees are private.

Applicant submits that selectively displaying potential timeslot information via a user interface to a user who is requesting a meeting (requester) based on privacy settings of individual invitees is not a mental process. Moreover, Applicant submits that such selective displaying is not one of the enumerated methods of organizing human activity (business relations – managing personal relationships or interactions between people) in the MPEP. Additionally

	Examiner respectfully disagrees. 

	Displaying data to the user and providing a visualization still fall under the abstract idea grouping of mental process and do not provide improvements to any technical field. A user can display and visualize data without the use of a computer. The claims also deal with managing invitees, scheduling and managing relationships between personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people).
Applicant claims the improvement is in electronic calendaring systems, however this is incorrect. The additional elements in the claims such as the computing device/calendaring system/user interface (i.e., automatically executing steps in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). The claimed invention is merely an improvement to a business process (i.e. finding the best meeting time) because, the claimed improvement is nested in the abstract ideas (i.e. mental process /certain methods of organizing human activity) which is not a technical improvement to any technology or technical field. 

Applicant argues on page 14, 17, 19-20 

Moreover, Applicant submits that displaying the visualization of the plurality of candidate time slots as claimed is other than what is well-understood, routine and conventional activity in the field of calendar systems, under Step 2B, and amounts to significantly more than the alleged judicial exception(s). For example, rather than simply displaying "booked" or "free" indicators for potential timeslots, embodiments of the invention display a visualization of the plurality of candidate time slots including the ensemble value for each of the plurality of candidate time slots with visual indicia for each ensemble value representing a plurality of different predetermined levels of participant probability.

 Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration.

In addition, the Applicant has merely claimed this step of displaying visualizations for a plurality of candidate time slots as a limitation that is not well-understood, routine and conventional without providing any rationale. In addition, the step of displaying is still part of an abstract idea of a mental process because a user can display information with pen and paper and this limitation would not be considered an additional element. In addition, the claimed invention recites certain computer functions that are considered well understood, routine, or conventional such as receiving and transmitting data over a network (See claims 1, 8, and 16 and figure 6 of Applicant’s drawings).
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer program product. 
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 8 and 16 recite the limitations of 

Receiving… a request to determine a timeslot for a meeting, the request comprising a plurality of invitees… and information about a meeting requester; retrieving… in response to the receiving the request, a requester profile of the meeting requester… assigning… a weight for at least one of the plurality of invitees based on organizational relationship information, wherein the weight for the at least one of the plurality of invitees reflects an importance of participation by the at least one of the plurality of invitees; retrieving…in response to the receiving the request, invitee profiles for each of the plurality of invitees… each of the invitee profiles including a requester weight assigned to the meeting requester; retrieving…in response to the receiving the request, electronic calendar information for each of the plurality of invitees … the calendar information including information about currently scheduled meetings for each of the plurality of invitees and a weight for currently scheduled meetings for each of the plurality of invitees;  determining… a contribution value for each of the plurality of invitees for each of a plurality of candidate timeslots, wherein the contribution value for each of the plurality of invitees is based on the invitee weight of one of the plurality of invitees, the requester weight from the invitee profile of the one of the plurality of invitees, the weight for currently scheduled meetings of the one of the plurality of invitees, and the information about the currently scheduled meetings calculating…an ensemble value indicating an overall likelihood of all of the plurality of invitees participating in each of the plurality of candidate timeslots based on the contribution values for the plurality of invitees; determining…whether the importance settings of each of the plurality of invitees are private based on invitee-selected settings of the electronic calendar system… Displaying…the ensemble value for each of the plurality of candidate time slots with visual indicia for each ensemble value indicating one of a plurality of different predetermined levels of participant probability selecting…the timeslot for the meeting based on the ensemble values for the candidate timeslots; and automatically sending…calendar meeting invitations to the plurality of invitees…

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/calculating data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, remote computing device, and memory, the claims language encompasses a user simply determining the best time slot for a meeting. The determination is based on an ensemble/contribution value which represents probability that invitees will attend. Determining a time slot for a meeting can be done without the use of a computer and was done well before the technological age. Given a real world example, this is done by schedulers/assistants at a company who set up meetings. 
The claims also deal with managing invitees, scheduling and managing relationships between personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, remote computing device, memory, computer readable storage medium, computing device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how adjustments to the weights and picking the timeslot with the highest ensemble value. Examiner also notes that dependent claims 4, 12, and 19 show mathematical concepts which include division and normalizing. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however this is not considered an additional element. 
Claim 1 further recites computing device and user interface
Claims 8 recites computer program product, computer readable storage medium, computing device, user interface, display
Claim 16 recites system, processor, memory, computer readable storage medium
Claim 1, 8, and 16 further recite calendar system, remote profile database, and remote computing devices

When looking at these additional elements individually, the additional elements are purely functional and generic, the Applicant’s specification states  general purpose computer as seen in para 0047-0048.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0047-0048. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Brown (US20160171452A1) Discloses techniques that are described for automatically generating proposed meeting schedules. Each proposed meeting schedule can include a sequence of meetings that are scheduled sequentially such that the meetings are scheduled back to back.

	Lewis (US8065175B1) Discloses a system and method for relational scheduling of people and/or resources includes a process for relational scheduling of people and/or resources whereby a user desiring to schedule a meeting is provided the ability to designate participants and/or meeting resources desired for a meeting, and to give each desired participant and/or meeting resource an importance rating/score.
	Chakra et al. (US20090307045A1) Discloses a method for determining meeting participants in an electronic calendar comprises identifying, based on user input, a first set of participants to invite to a meeting scheduled in the electronic calendar, wherein the meeting is associated with a topic. 

	Fukuda et al. (20200210548) Discloses A production plan supporting apparatus and method capable of effectively supporting making of a production plan for a product whose production process has a branch(es).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683